DETAILED ACTION

				Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
2.  	A request for continued examination under 37 CFR 1 .114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submissions filed on February 28, 2022 has been entered. Claims 1-3, 5-9, 11-15, and 17-21 are pending.
			 				
Response to Arguments

3. 	Applicant's arguments filed on February 28, 2022 have been fully considered but they are moot in view of a new ground of rejection.		

Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5.  	Claims 1-3, 5-9, 11-15 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lyle et al (U.S. Publication No. 20080091504, hereinafter Lyle) in view of Farrell et al (US Application No. 20110004503, hereinafter Farrell) in further view of Deeter et al (US Application No. 20140172996 hereinafter Deeter).
	Regarding claims 1, 7, and 13, Lyle teaches receiving at an electronic device data associated with an out-of-office period [Paragraph 0055], receiving at the electronic device calendar invitation associated with an application of the electronic device, the calendar invitation having event data associated with an event scheduled to occur during the out-of-office period [Paragraph 0057], and automatically transmitting by the electronic device a response declining the calendar invitation [Paragraph 0060].

Applicant further amended the claims to recite automatically turning off at least some notifications at the electronic device at a start of the out-of-office period. Lyle and Farrell do not explicitly teach but Deeter teaches turning off at least some notifications at the electronic device at a start of the out-of-office period [Paragraph 0049). It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to have modified the teachings of Lyle and Farrell to include the teachings of Deeter, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the result of the combination were predictable.
Regarding claims 2, 8, and 14, Lyle further teaches the data associated with the out-of-office period comprises a start of the out-of-office period [Paragraph 0055]. 	Regarding claims 3, 9 and 15, Lyle further teaches that the data associated with the out-of-office period comprises an end of the out-of-office period [Paragraph 0055].
Regarding claims 19-21, the combination of Lyle, Farrell fails to teach but Deeter teaches turning on at least some notifications at the electronic device once the out-of-office period has ended [Paragraph 0045].  It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to have modified the teachings of Lyle and Farrell to include the teachings of Deeter, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the result of the combination were predictable.		

Conclusion
6. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMAIN JEANTY whose telephone number is (571)272-6732.  The examiner can normally be reached on M-F 9AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.




/ROMAIN JEANTY/
Primary Examiner, Art Unit 3623